UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4688


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELQUIS PORTILLO, a/k/a Gordo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:08-cr-00520-TSE-2)


Submitted:   February 15, 2011            Decided:   March 10, 2011


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John O. Iweanoge, II, IWEANOGE LAW CENTER, Washington, D.C., for
Appellant.   Neil H. MacBride, United States Attorney, Mary K.
Daly, Daniel J. Grooms, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Melquis       Portillo,          a/k/a       “Gordo,”        was     indicted    for

conspiracy       to    distribute            cocaine         and      for    numerous       firearm

charges.       The jury found him guilty of Count 1, conspiracy to

distribute cocaine; Count 2, engaging in the business of dealing

in    firearms      without        a   license,        in     violation       of     18   U.S.C.A.

§§ 922(a)(1)(A), 923(a), 924(a)(1)(D) (West 2000 & Supp. 2010);

Counts 3 and 5, illegal alien in possession of a firearm, in

violation      of     18    U.S.C.        §§    922(g)(5),            924(a)(2)      (2006);    and

Counts     7    and        10,     unregistered             possession       of      firearm,    in

violation of 26 U.S.C. §§ 5845(a), 5861(d), 5871 (2006).                                     He was

sentenced to sixty-six months of imprisonment for Counts 1, 3,

5, 7 and 10, and sixty months for Count 2.                                  All sentences were

imposed to run concurrently.                     On appeal, he raises two issues:

(1)    whether        his        convictions          are     supported        by     substantial

evidence; and (2) whether his sentence was reasonable.                                      For the

reasons that follow, we affirm.

               First, viewing the evidence as required, Glasser v.

United States, 315 U.S. 60, 80 (1942), we find that all of

Portillo’s      convictions            are     supported         by    substantial        evidence.

See United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005)

(discussing substantial evidence); United States v. Burgos, 94

F.3d   849,     862    (4th        Cir.      1996).         We     will     uphold    the    jury’s

verdict if there is substantial evidence to support it, and will

                                                  2
reverse       only    in    those   rare    cases    “‘where      the    prosecution’s

failure is clear.’”             United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997) (quoting Burks v. United States, 437 U.S.

1, 17 (1978)).         Thus, these claims fail on appeal.

               Second,      Portillo     alleges    that    his   sentence         was      not

reasonable.          We review a sentence for reasonableness, applying

an abuse of discretion standard.                    Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Llamas, 599 F.3d

381,    387    (4th    Cir.     2010).      If     the    sentence      is   within        the

Sentencing Guidelines range, the appellate court may apply a

presumption of reasonableness.                  Gall, 552 U.S. at 51; see also

United States v. Raby, 575 F.3d 376, 381 (4th Cir. 2009).                                  “The

fact that the appellate court might reasonably have concluded

that a different sentence was appropriate is insufficient to

justify reversal of the district court.”                    Gall, 552 U.S. at 51.

“When   imposing       a    sentence      within    the    Guidelines        .    .    .   the

explanation          need     not    be     elaborate       or     lengthy            because

[G]uidelines sentences themselves are in many ways tailored to

the individual and reflect approximately two decades of close

attention       to    federal    sentencing        policy.”       United         States      v.

Hernandez, 603 F.3d 267, 271 (4th Cir. 2010) (internal citation

and quotation marks omitted).

               Here, the district court sentenced Portillo within a

properly-calculated Sentencing Guidelines range far below that

                                            3
recommended     in    Portillo’s   presentence   report.         The   court

specifically considered the 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2010) factors, calculated Portillo’s advisory Guidelines

range, and sentenced him within that range.                 Accordingly, we

also   affirm   his   sentences.     We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                     4